UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-1874


HARMEET BAWA,

                    Debtor – Appellant,

             v.

NEWREZ LLC, d/b/a Shellpoint Mortgage Servicing, as Servicing Agent for the
Bank of New York Mellon FKA The Bank of New York, as Trustee for the
Certificateholders of CWALT, Inc., Alternative Loan Trust,

                    Creditor – Appellee,

             and

REBECCA HERR,

                    Trustee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:20-cv-02326-PX)


Submitted: December 21, 2021                              Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Harmeet Bawa, Appellant Pro Se. Robert Harvey Hillman, SAMUEL I. WHITE PC,
Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Harmeet Bawa appeals the district court’s order affirming the bankruptcy court’s

order dismissing her objection to NewRez LLC’s claim filed in her Chapter 13 bankruptcy

case. On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Bawa’s informal brief does not challenge the basis for the district

court’s disposition, she has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3